                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                 UNITED STATES DISTRICT COURT
                                   9                             NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                           KEITH H. BAYNE,
                                  11                                                     Case No. 18-01850 BLF (PR)
                                                        Plaintiff,
                                  12                                                     ORDER OF DISMISSAL
Northern District of California




                                                  v.
 United States District Court




                                  13

                                  14       SHERIFF G. AHERN, et al.,
                                  15                   Defendants.
                                  16

                                  17

                                  18            Plaintiff filed a pro se civil rights complaint to 42 U.S.C. § 1983, while in custody
                                  19   at the Napa State Hospital.1 On September 18, 2018, the Court dismissed the complaint
                                  20   with leave to amend within twenty-eight days. (Docket No. 10.) On October 5, 2018, mail
                                  21   sent to Plaintiff from the Court was returned with a notation on the envelope indicating
                                  22   that the mail could not be forwarded. (Docket No. 11.) Plaintiff has had no further
                                  23   communication with the Court since initiating these proceedings.
                                  24            Pursuant to Northern District Local Rule 3-11 a party proceeding pro se must
                                  25   promptly file a notice of change of address while an action is pending. See L.R. 3-11(a).
                                  26   The Court may, without prejudice, dismiss a complaint when: (1) mail directed to the pro
                                  27
                                       1
                                  28       This matter was reassigned to this Court on April 6, 2018. (Docket Nos. 4 & 5.)
                                   1   se party by the Court has been returned to the Court as not deliverable, and (2) the Court
                                   2   fails to receive within sixty days of this return a written communication from the pro se
                                   3   party indicating a current address. See L.R. 3-11(b).
                                   4            More than sixty days have passed since the mail addressed to Plaintiff was returned
                                   5   as undeliverable. The Court has not received a notice from Plaintiff regarding a new
                                   6   address. Accordingly, the instant civil rights action is DISMISSED without prejudice
                                   7   pursuant to Rule 3-11 of the Northern District Local Rules.
                                   8            The Clerk shall terminate any pending motions.
                                   9            IT IS SO ORDERED.
                                  10   Dated: _____________________
                                               December 13, 2018                         ________________________
                                                                                         BETH LABSON FREEMAN
                                  11
                                                                                         United States District Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27   Order of Dismissal
                                       PRO-SE\BLF\CR.18\01850Bayne_dis
                                  28                                                 2
